ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                  )
                                             )
Concert Technologies                         )      ASBCA No. 59396
                                             )
Under Contract No. M00681-13-F-0147          )

APPEARANCE FOR THE APPELLANT:                       Jason R. Collins, Esq.
                                                     Frias Daisy Collins, LLP
                                                     Dulles, VA

APPEARANCES FOR THE GOVERNMENT:                     Ronald J. Borro, Esq.
                                                     Navy Chief Trial Attorney
                                                    Pamela J. Nestell, Esq.
                                                     Senior Trial Attorney

                                ORDER OF DISMISSAL

        The dispute which is the subject of the appeal having been settled, the appeal is
hereby dismissed with prejudice subject to reinstatement only in the event the settlement
is not consummated. Any request to reinstate the subject appeal must be filed within
180 days of the date of this Order.

       Dated: 6 February 2015




       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59396, Appeal of Concert
Technologies, rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals